DETAILED ACTION
BALE EJECTION DEVICE AND BALER
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because a lead line for reference number 34 in figure 1 is missing.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “39 (para. 18)” and “64 (para. 21)”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40 (fig. 1)” has been used to designate both a door on a feed channel 28 and a plunger.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rewitzer (EP 0000881 A1).
Regarding claim 1, Rewitzer discloses a bale ejection device (see fig. 1-3) comprising:
a square bale chamber (see an area where the reference number 2 is located in figs. 1, 1a, and 1b);
a plunger (5, 13, 14) having a packing face (7) turned toward a bale (1 and 2) accommodated within the chamber for movement (see figs. 1-2); and
at least one ejection ram (4) selectively disposed at a position in which it projects beyond the packing face (7) (see fig. 1b) (the ram (4) ejects a top portion of the bale in figure 1 to all the way down to a section as shown in fig. 1a, and thus it is an ejection ram).
Regarding claim 2, the bale ejection device of claim 1, wherein the ejection ram (4) is disposed in the plunger (5, 13, 14) or a press element (5) of the plunger (see fig. 1a).
Regarding claim 3, the bale ejection device of claim 2, wherein the ejection ram (4) is mounted at one end of the plunger (5, 13, 14) or press element (fig. 2).
Regarding claim 4, the bale ejection device of claim 2, wherein the ejection ram (4) is fixedly mounted to the plunger (5, 13, 14) (see fig. 2).
Regarding claim 5, the bale ejection device of claim 1, wherein the ejection ram (4) is provided at least over an area (see an area where element 2 is located in fig. 1) to be movable in a translatory manner with respect to the plunger (5) (see figs. 1a, 1b, 2 and 2a).
Regarding claim 6, the bale ejection device of claim 1, wherein the packing face (7) comprises at least two segments (see the annotated drawing below) separated by slots (18) extending partially vertically (fig. 2).
Annotated drawing:

    PNG
    media_image1.png
    266
    368
    media_image1.png
    Greyscale


Regarding claim 7, the bale ejection device of claim 1, wherein the packing face (5) is connected to the ejection ram (4) (see fig. 2-3).
Regarding claim 9, the bale ejection device of claim 1, further comprising a discharge motor (15) for operably driving the ejection ram (4).
Regarding claim 10, the bale ejection device of claim 9, wherein the discharge motor comprises a hydraulic motor including a cylinder (15) and an ejection piston (16) that moves in the cylinder (15) (see fig. 2 to 2a).
Regarding claim 11, Rewitzer discloses a baler (figs. 1-3) for forming a bale (1-2), comprising:
a square chamber (see an area where the reference number 2 is located in fig. 1, 1a, and 1b);
a plunger (5) having a packing face turned toward the bale accommodated within the chamber for movement; and
a bale ejection device (4) comprising at least one ejection ram (4) selectively disposed at a position in which it projects beyond the packing face (see fig. 1b). (Note that the claim does not define that the ejection ram is using for ejecting a bale out of the baler. The ram (4) is using for ejecting a top portion of the bale in figure 1 to all the way down to a section as shown in fig. 1a, and thus it can be interpreted as an ejection ram).
Regarding claim 12, the baler of claim 11, wherein the ejection ram is disposed in the plunger or a press element of the plunger (see the rejection of claim 2 above).
Regarding claim 13, the baler of claim 12, wherein the ejection ram is mounted at one end of the plunger or press element (see the rejection of claim 3 above).
Regarding claim 14, the baler of claim 12, wherein the ejection ram is fixedly mounted to the plunger (see the rejection of claim 4 above).
Regarding claim 15, the baler of claim 11, wherein the ejection ram is provided at least over an area to be movable in a translatory manner with respect to the plunger (see the rejection of claim 5 above).
Regarding claim 16, the baler of claim 11, wherein the packing face comprises at least two segments separated by slots extending partially vertically (see the rejection of claim 6 above).
Regarding claim 17, the baler of claim 11, wherein the packing face is connected to the ejection ram (see the rejection of claim 7 above).
Regarding claim 18, the baler of claim 11, wherein the packing face comprises at least two segments, where at least one of the segments has a movable segment (see the rejection of claim 8 above).
Regarding claim 19, the baler of claim 11, further comprising a discharge motor for operably driving the ejection ram (see the rejection of claim 9 above).

Claims 1-5, 7, 9-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)as being anticipated by Schwelling (US 2015/0314548 A1).
Regarding claim 1, Schwelling discloses a bale ejection device (see fig. 9-10) comprising:
a square bale chamber (see an area where the reference P is located in fig. 6);
a plunger (5, 9, K21-23) having a packing face (5, see fig. 9) turned toward a bale (B, see fig. 8) accommodated within the chamber for movement (see figs. 8 and 10); and
at least one ejection ram (K3) selectively disposed at a position in which it projects beyond the packing face (see figs. 9-10).
Regarding claim 2, the bale ejection device of claim 1, wherein the ejection ram (K3) is disposed in the plunger (5) or a press element of the plunger (see fig. 7).
Regarding claim 3, the bale ejection device of claim 2, wherein the ejection ram (K3) is mounted at one end (via H3) of the plunger or press element (see fig. 9).
Regarding claim 4, the bale ejection device of claim 2, wherein the ejection ram(K3) is fixedly mounted (via H3) to the plunger (see fig. 9).
Regarding claim 5, the bale ejection device of claim 1, wherein the ejection ram (K3) is provided at least over an area to be movable in a translatory or telescopic manner with respect to the plunger (see figs. 7 and 9).
Regarding claim 7, the bale ejection device of claim 1, wherein the packing face (5) is connected to the ejection ram (K3) (see fig. 10).
Regarding claim 9, the bale ejection device of claim 1, further comprising a discharge motor (see “electro-hydraulic device” in para. 50) for operably driving the ejection ram (K3).
Regarding claim 10, the bale ejection device of claim 9, wherein the discharge motor comprises a hydraulic motor (see “electro-hydraulic device” in para. 50) including a cylinder (H3) and an ejection piston (K3) that moves in the cylinder (fig. 9).
Regarding claim 11, a baler (see the drawings) for forming a bale (B), comprising:
a square chamber (see an area where the reference P is located in fig. 6);
a plunger (5, 9, K21-23) having a packing face (5, see fig. 9) turned toward a bale (B, see fig. 8) accommodated within the chamber for movement (see figs. 8 and 10); and
a bale ejection device comprising at least one ejection ram (K3) selectively disposed at a position in which it projects beyond the packing face (5) (see fig. 9).
Regarding claim 12, the baler of claim 11, wherein the ejection ram is disposed in the plunger or a press element of the plunger (see the rejection of claim 2 above).
Regarding claim 13, the baler of claim 12, wherein the ejection ram is mounted at one end of the plunger or press element (see the rejection of claim 3 above).
Regarding claim 14, the baler of claim 12, wherein the ejection ram is fixedly mounted to the plunger (see the rejection of claim 4 above).
Regarding claim 15, the baler of claim 11, wherein the ejection ram is provided at least over an area to be movable in a translatory or telescopic manner with respect to the plunger (see the rejection of claim 5 above).
Regarding claim 17, the baler of claim 11, wherein the packing face is connected to the ejection ram (see the rejection of claim 7 above).
Regarding claim 19, the baler of claim 11, further comprising a discharge motor for operably driving the ejection ram (see the rejection of claim 6 above).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubois (US 7,093,537).
Dubois discloses a baler for forming a bale, comprising:
a chassis (12);
a bale chamber (18) formed by a housing (fig. 1), the housing comprising an inlet (24) and a feed channel (26);
a pickup device (28) disposed in front of the feed channel(26) for collecting crop and feeding it to the feed channel (fig. 1);
a plunger (48) having a packing face (fig. 1) turned toward the bale (46) accommodated within the bale chamber for movement; and
a bale ejection device (fig. 2, 74, 76, 80, 82, 84, 86) comprising at least one ejection ram (86) selectively disposed at a position in which it projects beyond the packing face (see fig. 1, when viewing from the left end of the baler to the right end of the baler, the ejection ram (86) is projected beyond the packing face of the plunger (48), note that the claim does not require that the ejection ram is in the plunger).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwelling in view of Rewitzer (EP 0000881 A1).
Schwelling discloses the invention substantially as claimed as set forth above. Schwelling discloses that the bale is tied before being ejected out of the baler (see para. 76, line 6). Schwelling does not disclose a tying system having the packing face comprises at least two segments separated by slots extending partially vertically where at least one of the segments has a movable segment. Rewitzer disclose a baler having a tying system comprising movable  faces (5 and 6), each including at least two segments separated by slots (see the annotated drawing above) and an end wall (2) having slots (18) for guiding tying material. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the movable plunger and the ejection ram of Schwelling into the type of movable faces, each including at least two segments separated by slots, and modify an end wall (10) of Schwelling to including slots, as taught by Rewitzer, in order to guide tying material and tie the bale within the bale chamber before ejecting the bale out of the baler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show balers having an ejection ram.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        May 2, 2022